           Case 1:21-cr-00224-VEC Document 29 Filed 08/17/21 Page 1 of 2
                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
 ------------------------------------------------------------------- X       DATE FILED: 8/17/2021
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :   21-CR-224 (VEC)
                                                                     :
                                                                     :       ORDER
 MICHAEL ROSE,                                                       :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 17, 2021, the parties appeared for a conference;

        IT IS HEREBY ORDERED that all pretrial motions are due September 24, 2021.

Responses to any pretrial motions are due October 22, 2021. Replies in further support of

pretrial motions are due October 29, 2021.

        IT IS FURTHER ORDERED that motions in limine are due December 3, 2021, with

responses due December 17, 2021. The parties’ requests to charge and proposed voir dire

questions are due December 22, 2021.

        IT IS FURTHER ORDERED that the Court will request a Q1 2022 trial date to

commence with jury selection. The Court will inform the parties and schedule a Final Pretrial

Conference once it has received more detailed information.

        IT IS FURTHER ORDERED that the period between August 17, 2021, and March 31,

2022, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). In addition to the

reasons stated on the record at the August 17, 2021 conference, the Court finds that the ends of

justice served by accommodating logistical difficulties created by the COVID-19 pandemic and
          Case 1:21-cr-00224-VEC Document 29 Filed 08/17/21 Page 2 of 2


the complexity of this case due to voluminous discovery outweigh the interests of the public and

the Defendant in a speedy trial.



SO ORDERED.
                                                       _____________________ _ _______
                                                    _________________________________
Date: August 17, 2021                                                CAPRON
                                                          VALERIE CAPRONI   O I
      New York, NY                                        United States District Judge




                                                2
